DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the connecting film”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-12, 14-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (U.S. Patent Application Publication No. 2008/0258273).
Regarding to claim 1, Liang teaches a method for fabricating a semiconductor die package from a package assembly comprising (the method steps are not claimed to impart in a specific order):
providing a lead frame comprising at least a first lead and a second lead, the first and second leads each having a top surface and a bottom surface, a first integrated circuit die on the top surface of the first lead, and a second integrated circuit die on the top surface of the second lead (Fig. 3, first lead, which is the left lead under left die, and second lead, which is the right lead under right die; the first and second leads each having a top surface and a bottom surface; first integrated circuit die, left die 3, on the top surface of the first lead, and a second integrated circuit die, right die 3, on the top surface of the second lead);
encapsulating at least portions of the lead frame and at least portions of the first integrated circuit die and the second integrated circuit die in a mold encapsulation, the mold encapsulation having a top major surface and a bottom major surface (Fig. 4, element 5; [0073], lines 1-3);
plating the bottom surface of the first and second leads with a first electrical plating (Fig. 9, [0079], lines 1-3);
applying a connecting film to the top surface of the mold encapsulation (Fig. 11, [0081], lines 1-4); 
cutting through the first electrical plating on the bottom surface of the second lead through the top major surface of the mold encapsulation to create a channel, the channel exposing a first lead sidewall and a second lead sidewall of the second lead (Fig. 12, [0082], lines 1-4);
applying a conductive film to connect the bottom surface of the first lead and the bottom surface of the second lead (Fig. 5, [0075], lines 1-2);
removing the connecting film (Fig. 13, connecting film is removed);
plating, through the channel, the first lead sidewall and the second lead sidewall with a second electrical plating (Fig. 10, [0080], lines 1-5); and
removing the conductive film (Fig. 8, [0078], lines 1-3; the conductive film, coated as shown in Fig. 5, is removed).
Regarding to claim 2, Liang teaches cutting further comprises making a partial cut through the connecting film (Fig. 12).
Regarding to claim 3, Liang teaches the first electrical plating and the second electrical plating comprise at least one of a tin material and a tin alloy material ([0080], line 2, Sn).
Regarding to claim 4, Liang teaches the channel separates the second lead into two portions (Fig. 7).
Regarding to claim 5, Liang teaches the first integrated circuit die on the first lead is electrically connected to a first portion of the two portions of the second lead by a bonding wire (Fig. 3, wire 4
Regarding to claim 6, Liang teaches the second integrated circuit is on a second portion of the two portions of the second lead (Fig. 3).

    PNG
    media_image1.png
    732
    1697
    media_image1.png
    Greyscale

Regarding to claim 8, Liang teaches a method for fabricating a semiconductor package from a package assembly comprising (the method steps are not claimed to impart in a specific order):
providing a lead frame comprising at least a first lead and a second lead, the first and second leads each having a top surface and a bottom surface, a first integrated circuit die on the top surface of the first lead, and a second integrated circuit die on the top surface of the second lead (Fig. 3, first lead, which is the left lead under left die, and second lead, which is the right lead under right die; the first and second leads each having a top surface and a bottom surface; first integrated circuit die, left die 3, on the top surface of the first lead, and a second integrated circuit die, right die 3, on the top surface of the second lead);
encapsulating at least portions of the lead frame and at least portions of the first integrated circuit die and the second integrated circuit die in a mold encapsulation, the 5; [0073], lines 1-3);
plating the bottom surface of the first lead and the bottom surface of the second lead with a first electrical plating (Fig. 9, [0079], lines 1-3);
applying a conductive film to connect the bottom surface of the first lead and the bottom surface of the second lead (Fig. 5, [0075], lines 1-2);
cutting through the mold encapsulation, the second lead, and the first electrical plating on the bottom surface of the second lead to create a channel, the channel exposing a first lead sidewall and a second lead sidewall of the second lead (Fig. 12, [0082], lines 1-4);
plating, through the channel, the first lead sidewall and the second lead sidewall with a second electrical plating (Fig. 10, [0080], lines 1-5); and
removing the conductive film (Fig. 8, [0078], lines 1-3; the conductive film, coated as shown in Fig. 5, is removed).
Regarding to claim 9, Liang teaches cutting further comprises making a partial cut through the connecting film (Fig. 12).
Regarding to claim 10, Liang teaches the channel separates the second lead into two portions (Fig. 7).
Regarding to claim 11, Liang teaches the first integrated circuit die on the first lead is electrically connected to a first portion of the two portions of the second lead by a bonding wire (Fig. 3, wire 4).
Regarding to claim 12, Liang teaches the second integrated circuit is on a second portion of the two portions of the second lead (Fig. 3).
Regarding to claim 14, Liang teaches a method for fabricating lead side-wall wettable semiconductor die packages from a lead frame assembly comprising a plurality of leads, each lead comprising a die surface and a plating surface, and an integrated circuit die arranged on the die surface (Fig. 12), the method comprising (the method steps are not claimed to impart in a specific order):
partially embedding the lead frame assembly in a mold encapsulation, the mold encapsulation having opposed first and second major surfaces (Fig. 4, mold encapsulation 5);
plating the plating surface of each of the plurality of leads with a first electrical plating (Fig. 9, [0079], lines 1-3);
applying a first connecting film to the first major surface of the mold encapsulation (Fig. 11, [0081], lines 1-4);
singulating the lead frame assembly into individual semiconductor packages (Fig. 12), the singulating comprising:
making a first series of parallel cuts along a first direction cutting through the second major surface of the mold encapsulation to a depth up to the first connecting film or a portion of the first connecting film (Fig. 12);
making a second series of parallel cuts along a second direction, the second direction substantially perpendicular to the first direction, the second series of parallel cuts cutting through the second major surface of the mold encapsulation, each of the plurality of leads, and the electrical plating of each of the plurality of leads to a depth up to the first connecting film or a portion of the first connecting 
applying a second connecting film to connect the plating surface of each of the plurality of leads (Fig. 4, element 5; [0073], lines 1-3);
removing the first connecting film to separate the individual lead side-wall wettable semiconductor packages (Fig. 13, connecting film is removed);
plating, through the channel, the first lead sidewall and the second lead sidewall of each of the plurality of leads with a second electrical plating (Fig. 10, [0080], lines 1-5).
Regarding to claim 15, Liang teaches each circuit die is electrically connected to an adjacent lead by a bonding wire (Fig. 12, Fig. 3, wire 4).
Regarding to claim 20, Liang teaches lead side-wall wettable semiconductor package made by the method of claim 14 (Fig. 13).
Claims 7, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (U.S. Patent Application Publication No. 2008/0258273), as evidenced by Trinidad et al (U.S. Patent Application Publication No. 2017/0107628).
Regarding to claim 7, Liang teaches plating the bottom surface of the first lead and the bottom surface of the second lead comprises dipping the package assembly in a solution; electrically coupling a power source to the lead frame and to a plating material in the solution; and applying current to the lead frame via the power source ([0079]-[0080], Liang discloses the plating process is an electrical plating process, and it is well known in the art that electrical plating process comprises dipping a package assembly in a solution, electrically coupling a power source to the plated object and to a plating material in the solution, and applying current to the object via the power source. Please see https://www.thoughtco.com/what-is-electroplating-606453. This is also evidenced by Trinidad, [0074], lines 15-18).
Regarding to claim 13, Liang teaches plating the bottom surface of the first lead and the bottom surface of the second lead comprises dipping the package assembly in a solution; electrically coupling a power source to the lead frame and to a plating material in the solution; and applying current to the lead frame via the power source ([0079]-[0080], Liang discloses the plating process is an electrical plating process, and it is well known in the art that electrical plating process comprises dipping a package assembly in a solution, electrically coupling a power source to the plated object and to a plating material in the solution, and applying current to the object via the power source. Please see https://www.thoughtco.com/what-is-electroplating-606453. This is also evidenced by Trinidad, [0074], lines 15-18).
Regarding to claim 16, Liang teaches plating the bottom surface of the first lead and the bottom surface of the second lead comprises dipping the package assembly in a solution; electrically coupling a power source to the lead frame and to a plating material in the solution; and applying current to the lead frame via the power source ([0079]-[0080], Liang discloses the plating process is an electrical plating process, and it is well known in the art that electrical plating process comprises dipping a package assembly in a solution, electrically coupling a power source to the plated object and to a plating material in the solution, and applying current to the object via the power source. Please see https://www.thoughtco.com/what-is-electroplating-606453. This is also evidenced by Trinidad, [0074], lines 15-18).
Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 
Regarding to claim 18, the prior art fails to anticipate or render obvious the claimed limitations including “removing the first connecting film comprises removing the first connecting film before plating the first lead sidewall and the second lead sidewall of each of the plurality of leads with the second electrical plating, the method further comprising removing the second connecting film after plating the first lead sidewall and the second lead sidewall of each of the plurality of leads with the second electrical plating” in combination with the limitations recited in claim 14.
Regarding to claim 19, the prior art fails to anticipate or render obvious the claimed limitations including “applying a film to the plating surface of each of the plurality of leads prior to embedding the lead frame assembly in the mold encapsulation; and removing the film prior to plating the plating surface of each of the plurality of leads with the first electrical plating” in combination with the limitations recited in claim 14.
Claims 1 and 8 would be allowable if the claims are amended for having method steps to impart in specific order.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828